Pee CueiaM.
Plaintiff contends that “Tbe sole question presented on tbis record is wbetber plaintiff offered and was permitted to introduce «sufficient evidence to make out a prima facie case of liability against defendant, A. B. Houtz, or wbetber tbe judge was justified in intimating an opinion adverse to plaintiff's right to recover as against said defendant.”
We do not tbink there was any error in tbe rulings of tbe court below or tbe judgment signed. We see no merit in plaintiff’s assignments of error. We do not tbink tbe evidence sufficient to be submitted to tbe jury. Denny v. Snow, ante, 773. Tbe judgment of tbe court below is
Affirmed.